F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                          July 18, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 DA RLENE SCHM IDT,

               Plaintiff-Appellant,                     No. 06-4041
          v.                                           District of Utah
 RICK HARDM AN, IRS Territory                   (D.C. No. 2:05-CV -1005-TS)
 M anager; SHIRLEY CO OPER
 AUGILAR, Tax Payer Advocate
 M anager,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




      Plaintiff Darlene Schmidt appeals the dismissal of her complaint for failure

to state a claim. W e AFFIRM .



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
                     Factual and Procedural Background

      M s. Schmidt alleges that in September, October, and November of 2005,

the IRS w rongfully deducted $100 from her Social Security payments to satisfy

income taxes ow ed from 1991. She claims that she owes no back taxes because

she has not worked since 1982, and that she tried unsuccessfully to get help from

both the IR S and the Taxpayer A dvocate Service to resolve the mistake.

      M s. Schmidt filed a pro se civil rights complaint under 42 U.S.C. §§ 1983

and 1985, alleging violations of the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments, as w ell as violations of a state criminal statute. The district court

granted her application to proceed in forma pauperis and denied her M otion for

Service of Process and M otion to Appoint Counsel. U nder 28 U.S.C. §

1915(e)(2)(B)(ii), the district court found that M s. Schmidt had failed to state a

claim for w hich relief may be granted. The district court dismissed the case

because M s. Schmidt alleged no facts sufficient to establish any of her legal

claims. M s. Schmidt filed a M otion for Rehearing and Amending the Complaint,

and the court granted the M otion to Amend. However, despite the amended

complaint, the district court again dismissed for failure to state a claim. M s.

Schmidt now appeals the dismissal.




                                         -2-
                                 Discussion

      W e review de novo the district court’s decision to dismiss under § 1915

(e)(2)(B)(ii) for failure to state a claim. Gaines v. Stenseng, 292 F.3d 1222, 1224

(10th Cir. 2002). “Dismissal of a pro se complaint for failure to state a claim is

proper only where it is obvious that the plaintiff cannot prevail on the facts he has

alleged and it would be futile to give him the opportunity to amend.” Perkins v.

Kan. Dept. of Corrections, 165 F.3d 803, 806 (10th Cir. 1999). W e assume the

truth of every “plausible factual allegation, even if it lacks evidentiary support.”

Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). A pro se litigant’s

pleadings are construed liberally and held to a less stringent standard than formal

pleadings by a lawyer. Id. at 1110.

      W e have reviewed M s. Schmidt’s brief and the record below, and agree

with the district court that M s. Schmidt’s amended complaint did not cure any of

the deficiencies that the district court found. M ost of her legal claims have

nothing to do with the factual allegations of the complaint. As the district court

held, 42 U.S.C. § 1983 applies to state rather than federal actors, 42 U.S.C. §

1985 to claims of racial discrimination, the Fourth Amendment to searches and

seizures, the Sixth Amendment to the rights of the accused in a criminal case, the

Eighth Amendment to cruel and unusual punishment, and Fourteenth Amendment

to state action. The complaint raises no issues relevant to these legal provisions.




                                         -3-
Nor may M s. Schmidt, as a private citizen, sue a federal officer under provisions

of the state criminal code.

      As to the Fifth Amendment, we may assume that the plaintiff is invoking

rights under the Due Process Clause, but despite being given a second chance to

file an intelligible complaint, M s. Schmidt’s complaint sets forth no allegations

from which we can discern a due process argument. To the extent that M s.

Schmidt wishes to contest her tax liability, she must pursue her remedies under

the Internal Revenue Code. A constitutional lawsuit for damages against Internal

Revenue Service employees cannot substitute for a proper challenge to the

assessment and enforcement of tax liability.

      The judgment of the United States D istrict Court for the District of Utah is

therefore AFFIRM ED.

                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                         -4-